  Case: 1:17-md-02804-DAP Doc #: 1421 Filed: 03/07/19 1 of 4. PageID #: 39387



                      ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                       )25 7+( 1257+(51 ',675,&7 2) 2+,2
                                ($67(51 ',9,6,21


 ,1 5( 1$7,21$/ 35(6&5,37,21                      0'/ 1R 
 23,$7( /,7,*$7,21
                                                  &DVH 1R PG
 7KLV GRFXPHQW UHODWHV WR
 The County of Summit, Ohio, et al. v. Purdue     -XGJH 'DQ $DURQ 3ROVWHU
 Pharma L.P., et al.
 &DVH 1R RS

 The County of Cuyahoga v. Purdue Pharma
 L.P., et. al.
 &DVH 1R RS

 The City of Cleveland v. AmerisourceBergen
 Drug Corp., et. al.
 &DVH 1R RS


               25'(5 *29(51,1* 352'8&7,21 2) 0(',&$/ $1'
                3+$50$&< &/$,06 '$7$ ,1 75$&. 21( &$6(6

       :+(5($6 LQ &DVH 0DQDJHPHQW 2UGHU 1R  >'NW @ WKLV &RXUW DXWKRUL]HG GLVFRYHU\

WR SURFHHG LQ WKH IROORZLQJ WKUHH DFWLRQV WKH ³7UDFN 2QH &DVHV´       The County of Summit,

Ohio. v. Purdue Pharma L.P. &DVH 1R 23 1' 2KLR   The County of Cuyahoga

v. Purdue Pharma L.P. &DVH 1R 23 1' 2KLR  DQG  City of Cleveland v.

AmerisourceBergen Drug Corp. &DVH 1R 23 1' 2KLR  DQG

       :+(5($6 &DVH 0DQDJHPHQW 2UGHU 1R  >'NW @ DXWKRUL]HG GLVFORVXUH RI FHUWDLQ

3URWHFWHG +HDOWK ,QIRUPDWLRQ DV WKDW WHUP LV GHILQHG LQ  &)5   DQG

       :+(5($6 6SHFLDO 0DVWHU 'DYLG &RKHQ DQG WKH &RXUW KDYH RUGHUHG SODLQWLIIV LQ WKH

7UDFN 2QH &DVHV WKH ³7UDFN 2QH 3ODLQWLIIV´ WR SURGXFH FHUWDLQ PHGLFDO DQG SKDUPDF\ LQVXUDQFH

FODLPV LQIRUPDWLRQ DVVRFLDWHG ZLWK LQGLYLGXDOV ZKR UHVLGH LQ WKH MXULVGLFWLRQ ³&ODLPV 'DWD´ 
  Case: 1:17-md-02804-DAP Doc #: 1421 Filed: 03/07/19 2 of 4. PageID #: 39388



LQFOXGLQJ LQ WKH 7UDFN 2QH 'LVFRYHU\ 2UGHU 5HJDUGLQJ +HDOWK5HODWHG ,QIRUPDWLRQ >'NW @

'LVFRYHU\ 5XOLQJ 1R  >'NW @ DQG WKH &RXUW¶V 1RYHPEHU   2UGHU >'NW @ DQG

       :+(5($6 SXUVXDQW WR WKRVH 2UGHUV 7UDFN 2QH 3ODLQWLIIV KDYH SURGXFHG FHUWDLQ &ODLPV

'DWD WR 'HIHQGDQWV LQ WKLV DFWLRQ DQG

       :+(5($6 WKH 3DUWLHV KDYH PHW DQG FRQIHUUHG FRQFHUQLQJ WKH SURGXFWLRQ RI DGGLWLRQDO

&ODLPV 'DWD DQG 3ODLQWLIIV KDYH VWDWHG WKDW WKLV 2UGHU LV QHFHVVDU\ WR IDFLOLWDWH WKH SURGXFWLRQ RI

VXFK &ODLPV 'DWD FRQVLVWHQW ZLWK DSSOLFDEOH )HGHUDO SULYDF\ UHJXODWLRQV DQG UXOHV

       ,7 ,6 +(5(%< 25'(5(' WKDW WKH IROORZLQJ SURYLVLRQV VKDOO JRYHUQ WKH SURGXFWLRQ RI

&ODLPV 'DWD LQ WKH 7UDFN 2QH &DVHV

             )LQGLQJV 7KH &RXUW KHUHE\ PDNHV WKH IROORZLQJ ILQGLQJV ZLWK UHVSHFW WR WKH

SURGXFWLRQ RI &ODLPV 'DWD

               D      *RRG FDXVH H[LVWV IRU WKH HQWU\ RI WKLV 2UGHU

               E      $OWHUQDWLYH PHWKRGV RI REWDLQLQJ WKLV LQIRUPDWLRQ VHW IRUWK LQ WKH &ODLPV
                       'DWD DUH QRW DYDLODEOH RU ZRXOG QRW EH HIIHFWLYH

               F      7KH SXEOLF LQWHUHVW DQG WKH QHHG IRU GLVFORVXUH RI WKLV LQIRUPDWLRQ VXEMHFW
                       WR WKH UHVWULFWLRQV VHW IRUWK KHUHLQ RXWZHLJK WKH SRWHQWLDO LQMXU\ WR WKH
                       SDWLHQW WKH SK\VLFLDQSDWLHQW UHODWLRQVKLS DQG WKH WUHDWPHQW VHUYLFHV

               G      2QO\ WKRVH SDUWV RI WKH SDWLHQWV¶ UHFRUGV WKDW DUH HVVHQWLDO WR IXOILOO WKH
                       REMHFWLYH RI WKLV 2UGHU VKDOO EH GLVFORVHG 7KH ILHOGV LQFOXGHG LQ ([KLELW 
                       DUH FRQVLGHUHG HVVHQWLDO DQG VKDOO EH SURGXFHG WR WKH H[WHQW DYDLODEOH

               H      $V VWDWHG LQ WKH &RXUW¶V 1RYHPEHU   2UGHU >'NW @ WKH 7UDFN
                       2QH SODLQWLIIV ZLOO SURGXFH DOO RSLRLGUHODWHG FODLPV GDWD QRW LPSOLFDWHG E\
                       7LWOH  3DUW  RI WKH &RGH RI )HGHUDO 5HJXODWLRQV ³3DUW ´  ZLWK
                       LQGLYLGXDOLGHQWLI\LQJ LQIRUPDWLRQ

               I      $V VWDWHG LQ WKH &RXUW¶V 1RYHPEHU   2UGHU >'NW @ 3ODLQWLIIV
                       PXVW SURGXFH DOO FODLPV GDWD WKDW LV LPSOLFDWHG E\ 3DUW  GHLGHQWLILHG DV WR
                       LQGLYLGXDO LQIRUPDWLRQ 3ODLQWLIIV VKDOO GHLGHQWLI\ RQO\ WKH ILHOGV
                       VSHFLILFDOO\ LGHQWLILHG IRU GHLGHQWLILFDWLRQ LQ ([KLELW  EXW VKRXOG GH
                       LGHQWLI\ DOO PHGLFDO DQG SKDUPDF\ FODLPV DVVRFLDWHG ZLWK DQ\ LQGLYLGXDO
                       ZKR KDV RQH RU PRUH PHGLFDO RU SKDUPDF\ FODLPV LPSOLFDWHG E\ 3DUW 



                                                 
  Case: 1:17-md-02804-DAP Doc #: 1421 Filed: 03/07/19 3 of 4. PageID #: 39389



               J      2QO\ WKRVH LQGLYLGXDOV ZKR UHTXLUH WKH LQIRUPDWLRQ IRU SXUSRVHV RI WKLV
                       OLWLJDWLRQ DV GHVFULEHG EHORZ PD\ UHFHLYH &ODLPV 'DWD SURGXFHG SXUVXDQW
                       WR WKLV 2UGHU

               K      7KH SURFHGXUHV VHW IRUWK KHUHLQ DUH QHFHVVDU\ WR OLPLW GLVFORVXUH IRU WKH
                       SURWHFWLRQ RI WKH SDWLHQW WKH SK\VLFLDQSDWLHQW UHODWLRQVKLS DQG WKH
                       WUHDWPHQW VHUYLFHV

             'HVWUXFWLRQ RI 3ULRU 3URGXFHG &ODLPV 'DWD ,Q 2UGHU WR IDFLOLWDWH WKH SURGXFWLRQ

RI &ODLPV 'DWD DV SURYLGHG KHUHLQ DOO 'HIHQGDQWV VKDOO GHOHWH GHVWUR\ RU UHWXUQ DOO YHUVLRQV RI

SULRUSURGXFHG &ODLPV 'DWD LGHQWLILHG LQ ([KLELW  DQG WKH HQWLUHW\ RI ³([KLELW $´ DQG ³([KLELW

%´ DSSHQGHG WR 7UDFN 2QH 3ODLQWLIIV¶ UHVSRQVHV WR 0DQXIDFWXUHU ,QWHUURJDWRULHV 1RV   DQG 

DQG 3KDUPDF\ ,QWHUURJDWRULHV 1RV  DQG  XSRQ UHFHLSW IURP 3ODLQWLIIV RI WKH FRUUHVSRQGLQJ

&ODLPV 'DWD ([KLELW $ DQG ([KLELW % LQ D IRUPDW WKDW FRPSOLHV ZLWK WKLV 2UGHU  6XFK GHVWUXFWLRQ

LV QHFHVVDU\ LQ RUGHU WR HQVXUH WKDW GHLGHQWLILHG GDWD SURGXFHG SXUVXDQW WR WKLV 2UGHU FDQQRW EH

LGHQWLILHG XVLQJ SULRU SURGXFHG &ODLPV 'DWD

             'HVLJQDWLRQ &ODLPV 'DWD SURGXFHG SXUVXDQW WR WKLV 2UGHU VKDOO EH SURGXFHG ZLWK

WKH IROORZLQJ OHJHQG DSSHDULQJ LQ HLWKHU WKH WLWOH RI WKH HOHFWURQLF ILOH RU RQ WKH IDFH RI WKH

GRFXPHQW ³&21),'(17,$/ +($/7+ &$5( &/$,06 '$7$ ± $&&(66 5(675,&7(' 72

$77251(<6 $1' (;3(576´

             5HVWULFWLRQV RQ 'LVFORVXUH $OO &ODLPV 'DWD SURGXFHG SXUVXDQW WR WKLV 2UGHU VKDOO

EH GLVFORVHG RQO\ WR L 2XWVLGH &RXQVHO IRU WKH SDUWLHV LQ WKLV DFWLRQ LL LQKRXVH FRXQVHO IRU

'HIHQGDQWV LQ WKLV DFWLRQ ZLWK UHVSRQVLELOLW\ IRU RYHUVHHLQJ WKLV OLWLJDWLRQ LLL FRQVXOWLQJ DQG

WHVWLI\LQJ H[SHUWV UHWDLQHG VSHFLILFDOO\ WR SURYLGH VHUYLFHV LQ WKLV DFWLRQ DQG LY FRXUW SHUVRQQHO

DQG VWDII LQFOXGLQJ WKH 6SHFLDO 0DVWHUV DSSRLQWHG LQ WKLV DFWLRQ DQG WKHLU DVVLVWDQWV 1R RWKHU

LQGLYLGXDOV VKDOO EH SHUPLWWHG WR DFFHVV &ODLPV 'DWD DQG DOO SDUWLHV VKDOO LQVWLWXWH UHDVRQDEOH DQG

DSSURSULDWH VWHSV WR SUHYHQW DJDLQVW XQDXWKRUL]HG GLVFORVXUH RI &ODLPV 'DWD




                                                 
  Case: 1:17-md-02804-DAP Doc #: 1421 Filed: 03/07/19 4 of 4. PageID #: 39390



              %UHDFK 1RWLILFDWLRQ ,Q WKH HYHQW WKDW DQ\ 3DUW\ OHDUQV RI WKH XQDXWKRUL]HG

GLVFORVXUH RI &ODLPV 'DWD VXEMHFW WR WKLV 2UGHU VXFK 3DUW\ VKDOO SURYLGH SURPSW QRWLILFDWLRQ RI WKH

EUHDFK WR FRXQVHO IRU HDFK RI WKH 7UDFN 2QH 3ODLQWLIIV VXFK QRWLFH WR LQFOXGH  WKH GDWH RI WKH

EUHDFK  WKH FLUFXPVWDQFHV RI WKH EUHDFK  WKH LGHQWLW\ RU LGHQWLWLHV RI WKH XQDXWKRUL]HG

UHFLSLHQWV DQG  DOO VWHSV WDNHQ RU SODQQHG WR UHPHG\ WKH EUHDFK

              5HVWULFWLRQV RQ 6HHNLQJ WR ,GHQWLI\ 'H,GHQWLILHG ,QIRUPDWLRQ 7KH 3DUWLHV KDYH

DJUHHG WKDW VRPH SRUWLRQ RI WKH &ODLPV 'DWD ZLOO EH SURGXFHG LQ GHLGHQWLILHG IRUP LQFOXGLQJ GDWD

VXEMHFW WR IHGHUDO SULYDF\ UHVWULFWLRQV HJ 7LWOH  3DUW  RI WKH &RGH RI )HGHUDO 5HJXODWLRQV DQG

FODLPV GDWD DVVRFLDWHG ZLWK SUHVFULSWLRQV DQG LQGLYLGXDOV LGHQWLILHG LQ UHVSRQVH WR 0DQXIDFWXUHU

,QWHUURJDWRULHV 1RV   DQG  DQG 3KDUPDF\ ,QWHUURJDWRULHV 1RV  DQG  $OO 3DUWLHV WR WKLV

DFWLRQ DQG WKHLU FRXQVHO DUH KHUHE\ SUHFOXGHG IURP DWWHPSWLQJ WR LGHQWLI\ VXFK GHLGHQWLILHG &ODLPV

'DWD LQFOXGLQJ EXW QRW OLPLWHG WR XVLQJ LQIRUPDWLRQ IURP WKH 'HIHQGDQWV¶ RZQ ILOHV WR VHHN WR

DVFHUWDLQ WKH LGHQWLWLHV RI GHLGHQWLILHG SDWLHQWV

              /LPLWDWLRQV RQ 8VH $OO &ODLPV 'DWD SURGXFHG SXUVXDQW WR WKLV 2UGHU KDV EHHQ

SURGXFHG VROHO\ IRU SXUSRVHV RI WKLV OLWLJDWLRQ DQG VKDOO RQO\ EH XVHG IRU SXUSRVHV RI WKLV OLWLJDWLRQ

              5HVWULFWLRQV RQ 7KLUG3DUW\ 'LVFRYHU\ $OO SULRU UHVWULFWLRQV RQ WKH XVH RI &ODLPV

'DWD LQ FRQQHFWLRQ ZLWK WKLUG SDUW\ GLVFRYHU\ UHPDLQ LQ HIIHFW LQFOXGLQJ WKH OLPLWDWLRQV RQ WKLUG

SDUW\ GLVFRYHU\ VHW IRUWK LQ 'LVFRYHU\ 5XOLQJ 1R  DV FODULILHG E\ WKH 6SHFLDO 0DVWHU

                                                               So ordered.



                                                           /s/Dan Aaron Polster 3/7/19
                                                          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                            U.S. District Judge




                                                      
